DETAILED ACTION
Response to Amendment
The Amendment filed January 18, 2022 has been entered. Claims 1 – 20 are pending in the application. The amendment and remarks to the claims have overcome some of the claim objections and some of the 112 rejections set forth in the last Non-Final Action mailed October 27, 2021. In the last office action, claims 16 – 20 were indicated to be allowable if re-written or amended to overcome the 112(b) rejections. However, in view of newly found prior art of Gareev, a second Non-Final Action is hereby issued.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “36” in fig. 1B. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 3. See MPEP § 608.01(n). Accordingly, the claim 5 has not been further treated on the merits. Applicant is suggested to cancel this claim.
Claims 1 – 20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, last line: “enables well fluid flow” should read --enables a flow of the well fluid--.
Claims 4 and 6, line 4: “a pair of sidewalls, each extending” should read --a pair of sidewalls that each extend--.
Claim 4, line 7: “each of the lugs” should read --each of the plurality of lugs--.
Claim 6, line 6: “each of the lugs” should read --each of the plurality of lugs--.
Claim 10, line 8: “fluid flows” should read --the well fluid flows--.
Claim 10, line 8: “each of the standoffs” should read --each of the plurality of standoffs--.
Claim 10, last line: “facilitate well fluid flow” should read --facilitate the flow of the well fluid--.
Claim 11, line 2: “at least one of the standoffs” should read --at least one of the plurality of standoffs--.
Claim 11, line 3: “within the channels of the standoffs” should read --within the channel of the at least one of the plurality of standoffs--.
Claim 13, lines 1-3: “The assembly according to claim 11, further comprising: a pair of lugs extending outward from an outer edge of each of the sidewalls; and wherein the band extend between the lugs” should read --The assembly according to claim 11, wherein each of plurality of the standoffs further comprising: a pair of lugs extending outward from an outer edge of each of the sidewalls, and wherein the band extend between the pair of lugs of the at least one of the plurality of standoffs--.
Claim 15, lines 1-2: “the legs of said at least one of the standoffs” should read --the legs of at least one of the plurality of standoffs--.
Claim 16, line 6: “the well” should read --a well--.
Claim 16, lines 17-18: “each of the sidewalls” should read --each of the pair of sidewalls--.
Claim 16, line 19: “an upper band that extends” should read --wherein an upper band extends--.
Claim 16, line 20: “between the spaced apart lugs on each of the sidewalls” should read --between the pair of spaced apart lugs of the upper standoff--.
Claim 16, line 22: “a lower band that extends” should read –wherein a lower band extends--.
Claim 16, line 23: “between the spaced apart lugs on each of the sidewalls of the lower standoff” should read --between the pair of spaced apart lugs of the lower standoff--.
Claim 16, last 2nd line: “facilitate well fluid flow” should read --facilitate a flow of the well fluid--.
Claim 18, lines 2-3: “the legs are closer to a first end of the base than the lugs” should read --the plurality of legs are closer to a first end of the base than the pair of spaced apart lugs--.
Claim 19, lines 2-3: “each of the sidewalls” should read --each of the pair of sidewalls--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claims 11 – 15 are objected to for being dependent on claim 10.
Claims 17 – 20 are objected to for being dependent on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a gap between the channel and the motor housing” in lines 11-12. The above limitation is a new matter because it was not described in the originally filed specification that a gap is between the channel and the motor housing (emphasis added). The applicant argues in the arguments, dated 01/18/2022 (see page 12, lines 7-11), about how the prior art does not teach this newly amended limitation. The closest support in the specification about the phrase “motor housing” is in fig. 1B. In this figure, motor is 19. As seen in this figure, there is neither “motor lead 33” nor “standoff 37” around the circumferential cylindrical wall of motor 19. Thus, the specification does not disclose support for the above limitation. It is thus understood that the applicant intended to claim the pump housing instead of the motor housing.
Claim 10 recites the limitation “a gap between the motor lead and the motor housing” in line 7. The above limitation is a new matter because it was not described in the originally filed specification that a gap is between the motor lead and the motor housing (emphasis added). The applicant argues in the arguments, dated 01/18/2022 (see page 12, lines 7-11), about how the prior art does not teach this newly amended limitation. The closest support in the specification about the phrase “motor housing” is in fig. 1B. In this figure, motor is 19. As seen in this figure, there is neither “motor lead 33” nor “standoff 37” around the circumferential cylindrical wall of motor 19. Thus, the specification does not disclose support for the above limitation. It is thus understood that the applicant intended to claim the pump housing instead of the motor housing.
Claims 2 – 9 are rejected for being dependent on claim 1.
Claims 11 – 15 are rejected for being dependent on claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one leg spacing the channel of the standoff away from the pump housing to define a gap between the channel and the motor housing that extends fully along a length and width of the channel, and that enables well fluid flow between the motor lead and the pump housing” in lines 10-13. If the leg spaces the channel away from the pump housing, then it is unclear as to how a gap is defined between the channel and the motor housing? Thus, the claim is indefinite. For examination purposes, it is interpreted that --the at least one leg spacing the channel of the standoff away from the pump housing to define a gap between the channel and the pump housing that extends fully along a length and width of the channel, and that enables well fluid flow between the motor lead and the pump housing--.
Claim 9 recites the limitation “the at least one standoff” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a plurality of standoffs for forming a gap between the motor lead and the motor housing” in line 7. The standoffs (37) are shown or disclosed as being disposed on the pump housing (25) [see fig. 1]. Thus, it is unclear as to how a gap is defined between the motor lead and the motor housing? For examination purposes, it is interpreted --a plurality of standoffs for forming a gap between the motor lead and the pump housing--.
Claims 2 – 9 are rejected for being dependent on claim 1.
Claims 11 – 15 are rejected for being dependent on claim 10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 6, 8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gareev Adib Akhmetnabievich (WO 2016/036280 – herein after Gareev).
In reference to claim 1, Gareev discloses an electrical submersible pump assembly (in fig. 1) for pumping well fluid from a well (see claim 1), comprising (see translation and figs. 1-7): 
a pump (centrifugal pump, see claim 1) having a tubular pump housing (3) with a longitudinal axis (in vertical direction); 
a motor (1) operatively connected to the pump for driving the pump; 
a motor lead (5) extending alongside the pump housing to the motor for supplying electrical power to the motor (see ¶123 of translation); 
a standoff (7) between (in radial direction) the pump housing (3) and the motor lead (5), the standoff (7) having a channel (space within 7 in which motor lead 5 is accommodated, see figs. 3, 5) in which the motor lead (5) is received; and 
the standoff (7) having at least one leg (9) extending inward from the channel relative to the axis into contact with the pump housing (see ¶96, ¶97 of translation along with fig. 1), the at least one leg spacing the channel of the standoff away from the pump housing to define a gap  between the channel and the motor housing (see 112(b) above for interpretation: interpreted as the pump housing) that extends fully along a length and a width of the channel, and that enables well fluid flow between the motor lead and the pump housing (see ¶123, ¶129 of translation along with figs. 1 – 3, 5: the gap between the channel and the pump housing extends in claimed manner and allows the fluid to flow in this gap for cooling the motor lead 5).
In reference to claim 3, Gareev discloses the assembly, wherein the channel of the standoff comprises: 
a base; 
a pair of side walls that each extend outward relative to the axis from an opposite edge (edges labeled “oe” in fig. A below) of the base; and 
wherein the at least one leg (9) extends inward (in a direction) from the base relative to the axis {in view of fig. 1}.

    PNG
    media_image1.png
    418
    1479
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Gareev to show claim interpretation.
In reference to claim 4, Gareev discloses the assembly, wherein the channel of the standoff comprises (see fig. A above): 
a base; 
a pair of side walls, each extending outward relative to the axis from an opposite edge (edges labeled “oe”) of the base, each of the side walls having an outer edge (labelled “edge”; left edge for left side wall and right edge for right side wall) spaced outward from the base relative to the axis; and 
a plurality of lugs (labelled “lug”; left lug and right lug), each of the lugs extending outward from the outer edge of one of the side walls.
In reference to claim 6, Gareev discloses the assembly, wherein the standoff comprises (see fig. A above): 
a base; 
a pair of side walls, each extending outward relative to the axis from an opposite edge (edges labeled “oe”) of the base, defining the channel, each of the side walls having an outer edge (labelled “edge”; left edge for left side wall and right edge for right side wall) spaced outward from the base relative to the axis; 
a plurality of lugs (labelled “lug”; left lug and right lug), each of the lugs extending outward from the outer edge of one of the side walls; and 
wherein the at least one leg (9) comprises a plurality of legs  extending inward (in a direction) from the opposite edges of the base.
In reference to claim 8, Gareev discloses the assembly, wherein the motor lead (5) biases (pushes onto) the leg (9) against the pump housing (3) (see fig. 1: the bands 6, above and below standoffs 7, on the pump housing 3 exert a compressive force in a portion of the motor lead that is between these bands 6 of the pump housing).
In reference to claim 10, Gareev discloses an electrical submersible pump assembly (in fig. 1) for pumping well fluid from a well (see claim 1), comprising (see translation and figs. 1-7): 
a pump (centrifugal pump, see claim 1) having a tubular pump housing (3) with a longitudinal axis (in vertical direction); 
a motor (1) operatively connected to the pump for driving the pump; 
a motor lead (5) extending alongside the pump housing to the motor for supplying electrical power to the motor (¶123 of translation); 
a plurality of standoffs (7, see fig. 1: there are two standoffs 7) for forming a gap between the motor lead and the motor housing (see 112(b) above for interpretation: interpreted as the pump housing) in which fluid flows and cools the the motor lead (5) [see ¶96, ¶97, ¶123, ¶129 of translation along with figs. 1 – 3, 5: the gap between the channel and the pump housing extends in claimed manner and allows the fluid to flow in this gap for cooling the motor lead 5], each of the standoff comprising (see fig. A above):
a base; 
legs (9) extending inward from the base relative to the axis into abutment with an outer surface of the pump housing (see fig. 1); 
sidewalls extending outward, relative to the axis, from opposite side edges (labeled “oe” in fig. A above) of the base, the sidewalls defining an outward-facing channel in which the motor lead (5) locates (as seen in fig. 3); and 
wherein the legs (9) have lengths selected to provide a flow passage (in the asserted gap above) between the motor lead and the outer surface of the pump housing to facilitate well fluid flow (see ¶123, ¶129 of translation along with figs. 1 – 3, 5: the gap between the channel and the pump housing defines a flow passage through which well fluid flows for cooling the motor lead 5).
In reference to claim 12, Gareev discloses the assembly, wherein: no portion of the base (shown in fig. A above) is in contact with the outer surface of the pump housing (in view of fig. 1: the presence of legs 9 does not allow the outer surface of the pump housing 3 to be in contact with the base).
In reference to claim 14, Gareev discloses the assembly, wherein the base (in fig. A above) is located in a single plane.
In reference to claim 15, Gareev discloses the assembly, wherein: the motor lead (5) biases (pushes onto) the legs of said at least one of the standoffs against the pump housing (see fig. 1: the bands 6, above and below standoffs 7, on the pump housing 3 exert a compressive force in a portion of the motor lead that is between these bands 6 of the pump housing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gareev.
Gareev discloses the assembly, wherein the at least one leg comprises (see fig. 2): two legs (9).
Gareev remains silent on the assembly, wherein the at least one leg comprises: four legs.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide four legs in the standoff of Gareev since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “providing certain number of legs in the standoff”.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to combine two standoffs (7) into one such that there are four legs in a single standoff in the assembly of Gareev since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “providing certain number of legs in the standoff”.
Claims 7, 9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gareev in view of Hartman, Chris J (US 5,553,666 – herein after Hartman).
Regarding claim 7,
Gareev teaches a metallic band (metal belts 6), wherein the metallic band (6) is used to attach motor lead (5) to the pump casing (3).
Gareev remains silent on a metallic band secured around the pump housing (3) and over the channel of the standoff (7), retaining the motor lead (5) within the channel of the standoff.
However, Hartman teaches an ESP assembly (see figs. 1-3 and col. 2, lines 64-67 and col. 3, lines 1-19) wherein the motor lead (20) is secured using plural support devices (34), wherein each support device is characterized by a flexible support strap or band (36) and a standoff insulator member (38), and wherein the strap or band (36) is a conventional flexible metal band.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also use the metallic band of Gareev over the standoff in the assembly of Gareev as taught by Hartman for the purpose of providing an efficient method of installing the standoff as the tubing string is being made up and lowered into the well, as recognized by Hartman (col. 2, lines 5-10). When moving the tubing string of Gareev up or down into the well, the standoff of Gareev secured using the band cannot easily become detach from the pump housing.
Regarding claim 9,
Gareev teaches (see fig. 1) two standoffs (7).
Gareev remains silent on a third standoff.
However, Hartman teaches an ESP assembly (see figs. 1-3 and col. 2, lines 64-67 and col. 3, lines 1-19) wherein the motor lead (20) is secured using plural support devices (34), wherein each support device is characterized by a flexible support strap or band (36) and a standoff insulator member (38).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide more than two standoffs of Gareev in the electrical submersible pump assembly of Gareev as taught or evidenced by Hartman since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “three” standoffs.
Regarding claim 11,
	See rejection of claim 7 above.
Regarding claim 13,
	Gareev teaches the assembly, further comprising: a pair of lugs (see fig. A above: labelled “lug”; left lug and right lug) extending outward from an outer edge of each of the side walls; and wherein the band extends between the lugs (the band will be disposed around the channel which is between the lugs).
Claims 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gareev Adib Akhmetnabievich (WO 2016/036280 – herein after Gareev) in view of Knapp et al. (US 2018/0094492 – herein after Knapp) and Hartman, Chris J (US 5,553,666 – herein after Hartman).
Regarding claim 16,
Gareev teaches an electrical submersible pump assembly (in fig. 1), comprising (see translation and figs. 1-7): 
a pump (centrifugal pump, see claim 1) having a tubular pump housing (3) with a longitudinal axis (in vertical direction); 
a motor (1) for driving the pump; 
a motor lead (5) extending into the well alongside the pump housing to the motor for supplying electrical power to the motor (see ¶123 of translation along with fig. 1); 
a plurality of standoffs (7, see fig. 1: there are two standoffs 7) adjacent the pump housing (3); each of the plurality of standoffs comprising (see fig. A above):
a base having opposite side edges (labeled “oe”); 
a plurality of legs (9), each extending inward from one of the opposite side edges of the base into abutment with the pump housing (see fig. 1); 
a pair of sidewalls, each extending outward from one of the opposite side edges (labeled “oe”) of the base, defining an outward-facing channel in which the motor lead (5) extends (as seen in fig. 3); and 
a pair of spaced apart lugs (see fig. A above: labelled “lug”; left lug and right lug) extending outward from an outer edge of each of the side walls; and
wherein the legs (9) have a length that provides a gap between the base of each of the plurality of standoffs and the pump housing and a flow passage between the motor lead and the outer surface of the pump housing to facilitate well fluid flow between the motor lead and the pump housing (see ¶123, ¶129 of translation along with figs. 1 – 3, 5: the gap between the channel and the pump housing defines a flow passage through which well fluid flows for cooling the motor lead 5).
With respect to the limitation “a pressure equalizer connected between the motor and the pump for reducing a pressure differential between lubricant in the motor and well fluid exterior of the pump”:
Gareev teaches a hydroprotection or hydraulic protection (2) between the motor (1) and the pump (3).
Gareev remains silent on a hydroprotection or hydraulic protection (2) being a pressure equalizer or having the feature of a pressure equalizer.
However, Knapp teaches an ESP, comprising: a pressure equalizer (19, see ¶26) connected between the motor (21) and the pump (17) for reducing a pressure differential between lubricant in the motor and well fluid exterior of the pump.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a pressure equalizer as taught by Knapp in the ESP of Gareev for the purpose of equalizing the hydrostatic pressure of well fluid with lubricant in motor , as recognized by Knapp (see ¶26).
With respect to the limitation “an upper standoff adjacent an upper end of the pump housing, a lower standoff adjacent a lower end of the pump housing and an intermediate standoff axially between the upper and lower standoffs”:
Gareev remains silent on the presence of three standoffs arranged in claimed manner on the pump housing.
However, Hartman teaches an ESP assembly (see figs. 1-3 and col. 2, lines 64-67 and col. 3, lines 1-19) wherein the motor lead (20) is secured using plural support devices (34), wherein each support device is characterized by a flexible support strap or band (36) and wherein (see col. 5, last line and col. 6, line 1) the plural support devices (34) are preferably spaced a suitable distance apart along the tubing string in order to properly support the motor lead or electrical cable (see col. 2, lines 6-10).
Therefore, it would have been obvious to the person of ordinary skill in the art to provide more than two standoffs of Gareev and arrange them in claimed manner in the electrical submersible pump assembly of Gareev as taught or evidenced by Hartman in order to properly support the motor lead, as recognized by Hartman above. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of “three” standoffs.
With respect to the limitation “an upper band that extends around the pump housing and over the upper standoff between the spaced apart lugs on each of the sidewalls, retaining the motor lead in the channel of the upper standoff and retaining the upper standoff with the pump housing; a lower band that extends around the pump housing and over the lower standoff between the spaced apart lugs on each of the sidewalls of the lower standoff, retaining the motor lead in the channel of the lower standoff”:
Gareev teaches a metallic band (metal belts 6), wherein the metallic band (6) is used to attach motor lead (5) to the pump casing (3).
Gareev remains silent on a metallic band secured around the pump housing (3) and over the channel of the standoffs (7), retaining the motor lead (5) within the channel of the standoffs.
However, Hartman teaches an ESP assembly (see figs. 1-3 and col. 2, lines 64-67 and col. 3, lines 1-19) wherein the motor lead (20) is secured using plural support devices (34), wherein each support device is characterized by a flexible support strap or band (36) and a standoff insulator member (38), and wherein the strap or band (36) is a conventional flexible metal band.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also use the metallic band of Gareev over the plurality of standoffs in the assembly of Gareev as taught by Hartman for the purpose of providing an efficient method of installing the standoff as the tubing string is being made up and lowered into the well, as recognized by Hartman (col. 2, lines 5-10). When moving the tubing string of Gareev up or down into the well, the standoffs of Gareev secured using the band cannot easily become detach from the pump housing.
Regarding claim 17,
Gareev, as modified, teaches the assembly, wherein the motor lead (5) biases the legs (9) of the intermediate standoff against the pump housing (the band 6 disposed on the intermediate standoff exert a compressive force which biases the legs against the pump housing 3).
Regarding claim 18,
Gareev, as modified, teaches the assembly, wherein: each of the upper, lower, and intermediate standoffs has a first end (top  end in view of fig. A above) and a second end (bottom end in view of fig. A above); and the legs are closer to a first end of the base (bottom end of the base in view of fig. A above) than the lugs.
Regarding claim 19,
Gareev, as modified, teaches the assembly, wherein: the base of each of the upper, lower, and intermediate standoffs has an upper end and a lower end (in view of fig. A above: the base extends along a direction into and out of the page, thus the base has two ends in the direction into and out of the page; one of these ends is an upper end and other of these ends is a lower end); and each of the sidewalls extends (into and out of the page) from the upper end of the base to the lower end of the base.
Regarding claim 20,
Gareev, as modified, teaches the assembly, wherein the base of each of the upper, lower, and intermediate standoffs is flat (as seen in fig. A above).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/CHIRAG JARIWALA/Examiner, Art Unit 3746